United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hendersonville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Cynthia H. Templeton, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-930
Issued: July 20, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2007 appellant filed a timely appeal from a merit decision of the Office
of Workers’ Compensation Programs dated January 30, 2007, which determined his wageearning capacity. He also timely appealed the Office’s November 16, 2006 nonmerit decision
denying his request for an oral hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of appellant’s claim.
ISSUES
The issues are: (1) whether appellant’s actual earnings as a modified city carrier fairly
and reasonably represented his wage-earning capacity; and (2) whether the Office properly
denied his request for an oral hearing as untimely filed.
FACTUAL HISTORY
On December 30, 2004 appellant filed a traumatic injury claim alleging that on
December 24, 2004 while getting out of his vehicle to deliver mail he fell forward and landed on
his arms injuring his left shoulder. The Office accepted that he sustained a left rotator cuff tear
and impingement syndrome in the performance of duty. Appellant underwent left shoulder

arthroscopic surgery with rotator cuff repair on January 6, 2006. On March 2, 2006 he accepted
a modified job offer with no lifting and returned to work on March 6, 2006. Appellant accepted
subsequent modified job offers on April 11, May 2 and 30, 2006.
In a report dated June 27, 2006, Dr. Robert Landsberg, appellant’s orthopedic surgeon,
advised that appellant had reached maximum medical improvement and should have permanent
restrictions of maximum lifting of 20 pounds with the left arm at the side, 10 pounds with the left
arm away from the side and no overhead lifting.
On June 27, 2006 appellant accepted a modified job offer of a city carrier with weight
limitations of 20 pounds with his left arm at the side and 10 pounds with his left arm away from
the body.
In a report dated October 6, 2006, Dr. Landsberg advised that appellant’s work
restrictions were permanent. He reiterated appellant’s weight limitations of 20 pounds with the
left arm at the side and 10 pounds with the left arm away from the body.
By decision dated November 16, 2006, the Office found that appellant’s actual earnings
as a modified city carrier fairly and reasonably represented his wage-earning capacity.
On December 28, 2006 appellant requested an oral hearing before an Office hearing
representative. By decision dated January 30, 2007, the Office denied his request for a hearing
on the grounds that it was untimely filed.
LEGAL PRECEDENT -- ISSUE 1
Wages actually earned are the best measure of a wage-earning capacity and in the
absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.1
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed on loss of wage-earning capacity.2 Under
section 8115(a) of the Federal Employees’ Compensation Act, wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his or her wage-earning capacity. If the actual earnings do not fairly and reasonably
represent the employee’s wage-earning capacity or if the employee has no actual wages, the
wage-earning capacity is determined with due regard to the nature of the injury, the degree of
physical impairment, the employee’s usual employment, age, qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect wage-earning capacity in his or her disabled condition.3

1

Hayden C. Ross, 55 ECAB 455 (2004).

2

20 C.F.R. §§ 10.402, 10.403 (2006); see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

3

5 U.S.C. § 8115(a) (2000); see Mary Jo Colvert, 45 ECAB 575 (1994); Keith Hanselman, 42 ECAB 680 (1991).

2

Office procedures provide that a determination regarding whether actual earnings fairly
and reasonably represent wage-earning capacity should be made after an employee has been
working in a given position for more than 60 days.4
ANALYSIS -- ISSUE 1
On June 27, 2006 appellant accepted a modified city carrier position with physical
requirements which met his permanent work restrictions as described by Dr. Landsberg. He
worked in this capacity for more than 60 days prior to the Office’s November 16, 2006 wageearning capacity decision. There is no indication that the job was temporary, part time, seasonal
or otherwise not appropriate for a wage-earning capacity determination.5 There is no evidence
that appellant’s actual earnings did not fairly and reasonably represent his wage-earning
capacity.
The formula for determining loss of wage-earning capacity based on actual earnings
developed in Albert C. Shadrick,6 has been codified by regulation at 20 C.F.R. § 10.403.
Subsection (d) of this regulation provides that the employee’s wage-earning capacity in terms of
percentage is obtained by dividing the employee’s actual earnings by the current pay rate for the
job held at the time of injury.7 In the instant case, as a modified letter carrier, appellant’s actual
earnings are identical to the current pay rate of the job held at the time of injury. Appellant
therefore has no loss of wage-earning capacity.
The Board finds that the Office properly determined appellant’s loss of wage-earning
capacity.
LEGAL PRECEDENT -- ISSUE 2
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted in writing, within 30 days of the date
of the decision for which a hearing is sought.8 If the request is not made within 30 days or if it is
made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.9 The Board has held that the Office, in its broad discretionary
authority in the administration of the Act,10 has the power to hold hearings in certain
4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity.
Chapter 2.814.7(c) (July 1996).
5

Monique L. Love, 48 ECAB 678 (1997).

6

5 ECAB 376 (1953).

7

20 C.F.R. § 10.403 (d) (1999); see Afegalai L. Boone, 53 ECAB 533 (2002).

8

20 C.F.R. § 10.616(a) (2004).

9

Claudio Vazquez, 52 ECAB 496 (2001).

10

5 U.S.C. §§ 8101-8193.

3

circumstances where no legal provision was made for such hearings and that the Office must
exercise this discretionary authority in deciding whether to grant a hearing.11 The Office’s
procedures, which require the Office to exercise its discretion to grant or deny a hearing when
the request is untimely or made after reconsideration, are a proper interpretation of the Act and
Board precedent.12
ANALYSIS -- ISSUE 2
The Board finds that the Office properly denied appellant’s request for an oral hearing on
the grounds that it was untimely filed. Appellant requested an oral hearing on December 28,
2006, more than 30 days after the date of the November 16, 2006 decision. He was not entitled
to a hearing as a matter of right.
After it determined that appellant’s request was untimely, the Office properly exercised
its discretion by determining that the issue could be equally well addressed by requesting
reconsideration and submitting new evidence. The Board finds that the Office acted within its
discretion in denying appellant’s hearing request as untimely, because he failed to file the request
within the statutory time frame.
CONCLUSION
Appellant’s actual earnings as a modified rural carrier fairly and reasonable represent his
wage-earning capacity. The Office properly denied appellant’s request for an oral hearing as
untimely filed.

11

Marilyn F. Wilson, 52 ECAB 347 (2001).

12

Claudio Vazquez, supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2007 and November 16, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: July 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

